Citation Nr: 0927103	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1956.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO issued several memoranda regarding the unavailability 
of records and the lack of information to verify alleged in-
service stressors in connection to the Veteran's PTSD claim.  
The latest formal finding, dated March 2007, indicated that 
the information provided by the Veteran was insufficient to 
sent to the Joint Services Records Research Center (JSRRC) 
and/or insufficient to research the case for a Marine Corps 
record.

In a statement submitted to the RO in November 2008, the 
Veteran alleged in-service stressors which occurred in July 
1953 on the USS General Walker.  While the Board notes that 
the JSRRC coordinator issued a formal finding on the lack of 
information required to verify stressors in connection to the 
Veteran's PTSD claim in March 2007, the statements provided 
by the Veteran in November 2008 were not yet considered.  The 
Veteran's November 2008 statements provide more detailed 
information regarding the date and location of his alleged 
stressors.

The Veteran's representative stated, in an Informal Brief of 
Appellant from June 2009, that the Veteran's claims file is 
incomplete.  The representative argues that the Veteran may 
have outstanding records, which the RO has not yet attempted 
to obtain.  Specifically, he notes that documents at the time 
of separation indicated that as of March 2, 1956, the Veteran 
had a total of five years, two months, and thirteen days, 
with "other service" comprising two years, two months, and 
fifteen days.  Thus, the representative contends that the 
"other service" predates the service covered by the 
separation document.  As such, records from September 1, 1950 
to March 5, 1953, including personnel records, a DD 214, unit 
assignments, and other records which may reflect engaging in 
military combat should be obtained.

The Board notes that the RO conducted a search of the 
Veteran's service treatment records and character of 
discharge for the period of service from September 1999 
through July 2002.  While this search yielded no results, an 
additional search for records from September 1, 1950 to March 
5, 1953 should still be conducted.

As 38 U.S.C.A.  § 5103A(b) requires VA to obtain such records 
unless VA is reasonably certain that such records do not 
exist or that continued efforts to obtain the records would 
be futile.  The RO should make arrangements to obtain 
personnel records during the specified time period as argued 
by the Veteran's representative.  If the records do not 
exist, documentation of VA's efforts to obtain the records 
and a negative reply should be associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Send a request to the Joint Services 
Records Research Center (JSRRC) with 
the additional information provided by 
the Veteran regarding his alleged 
stressors.

2.	Obtain the Veteran's military personnel 
file, a DD 214, and unit assignments 
from September 1, 1950 to March 5, 1953 
and associate the records obtained with 
the claims file.  If no records are 
available, a negative reply should be 
obtained and that reply, along with 
documentation of VA's efforts to obtain 
those records, should be associated 
with the claims file. 

3.	If evidence received pursuant to this 
remand indicates that further 
development is necessary, conduct such 
development.  Then, readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  Afford a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



